Title: From Thomas Truxtun to John Randolph, 23 June 1807
From: Truxtun, Thomas
To: Randolph, John


                        
                            Gentlemen—
                            Richmond 23d June 1807.
                        
                        Life is only desireable and Can only be tolerable to Me, so long as I can Justly Sustain that Character, in
                            Support of which, I have made very many sacrifices to Serve My Country and fellow Citizens—I there fore trust I shall be
                            excused for addressing this Note to your honourable body, in consequence of a liberty that has been taken with My Name in
                            a letter written, by god knows whom (though Attributed to Col Burr, but disavowed by him) and addressed to General
                            Wilkinson.
                        Every person in the United States acquainted with Me, knows—that I was Not gone to Jamaica as we have Seen
                            Stated in the famous Cyphered letter—transmitted, decyphered, by General Wilkinson to the President of the United States
                            from Orleans early in the last winter, and by him to Congress and by Congress to the World, with my Name in a Marginal
                            Note referring to the letter, T, Contained therein. And every person the least Conversant with Mankind, having intercourse
                            with the world, must know, that No Individual of a Nation at peace with another Nation, except a fool or a Madman, would
                            ever think even of Such a project as the Sending an invitation to a foreign Admiral, to participate in his Unlawful
                            Scheems, and Surely None but a Man deranged would become a messenger on Such Mission.
                        Judging then of other men by Myself. Especially in this particular, I do Not hesitate to declare that I am
                            under the Strongest impressions that if it had been true, that I had gone to the Admiral at Jamaica on a business which
                            Common Sence forbid, and Common Sence must Convince every man possessing it, to be Not only foolish but would be
                            Considered by an Admiral insulting to his honor—that Mr Dacres who I understand Commands the British Squadron on that
                            Station—would have instantly Sent me out of his flag Ship, at least, as a prisoner Under guard to Answer to the
                            Government of My own Country for Such an Outrage & Crime.
                        But I will not dwell Gentlemen on a Subject so painful and prepostrous but beg leave to request that as
                            General Wilkinson dispatched a vessel from New Orleans (at the Nations expence) to Sir Eyre Coote Governour of the Island
                            of Jamaica and the Admiral. And as I am informed he has received answers to his dispatches on the Subject which Caused
                            this Note—
                        I pray the honourable Grand Jury (should they in their Judgment think it expedient and proper) to require
                            from General Wilkinson Copy’s of his letters to Sir Eyre Coote and Admiral Dacres with their respective replies, and all
                            Other information in his possession, that Could have Justified the Opinion that it was necessary to Send to a foreign
                            Country for the purpose of Counteracting the Supposed Mission (of a Man the General has expressed So much respect and
                            regard for since his Arrival at Richmond and before) and this too as I understand five months after the date of that
                            extraordinary letter, Which represented me as then having gone to Jamaica—So that the best light be thrown on this
                            business before the Grand Jury, When the Nation May Judge whether there Could ever have been the Smallest foundation for
                            Such a tale.
                        In the mean time and before I know what the Correspondence with Jamaica is—I beg you will be Assured that
                            (as respects me) there is Not one word of truth in that Cyphered letter—and farther, that I neither went to Jamaica, or
                            ever thought of going to that Island, or Any Other place or Country on Such Mission.
                        An earnest Solicitude, that I Should be Considered Justly and truly by my fellow Citizens, in whoes hearts I
                            desire only to have the Appropriate place, has induced Me to be thus troublesome on the present occasion.
                        I have the honor to be Gentlemen Respectfully Your very Obedient humble Servant.
                        
                            Thomas Truxtun.
                        
                    